10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

Case 2:19-cr-00214-RSL Document 22-1 Filed 12/09/19 Page 1of1

UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
UNITED STATES OF AMERICA, )
Plaintiff, )
) No. CR 19-214RSL
) ORDER FOR SUBSTITUTION
) OF ATTORNEY
LEWIS K. JAMES )
Defendant, )
)

 

This Court having reviewed the Court file and the Motion and Declaration of David Arganian
for Substitution of Attorney hereby ORDERS the following:

David Arganian is permitted to substitute in as attorney for Mr. James. Mr. Sanders is permitted
to withdraw. All further pleadings directed to Mr. James should be served upon Mr. Arganian at

Mt Sloan

 

 

 

 

Hon. Robert Lasnik

Decembe
Nowentses lA sors.

ORDER OF SUBSTITUTION OF DAVID ARGANIAN
ATTORNEY- 1 ATTORNEY AT LAW
6523 CALIFORNIA AVE SW #24
SEATTLE WASHINGTON 98136
206 660-3607

 
